_______________

                          Nos. 95-1998 and 95-2000
                              _________________

Betty Jane Stewart,                    *
                                       *
      Appellant/Cross-Appellee,        *      Appeals from the United States
                                       *      District Court for the Eastern
                                       *      District of Missouri.
v.                                     *
                                       *
M.D.F., Inc.,                          *
                                       *
      Appellee/Cross-Appellant.        *

                              _________________

                        Submitted:    January 10, 1996

                           Filed:    May 9, 1996

                              ________________

Before WOLLMAN, CAMPBELL,* and MURPHY, Circuit Judges.
                             ________________

CAMPBELL, Senior Circuit Judge.
      Plaintiff-appellant Betty Jane Stewart brought this diversity action
against defendant-appellee, MDF, Inc., after she slipped and fell at a
Wendy's Old Fashioned Hamburgers restaurant owned by MDF.1         Following a
jury trial, Stewart was awarded $15,832.10 (75% of the total damages found,
as she was held 25% responsible for her injuries).       Plaintiff now contends
that the district court erred in denying, without an evidentiary hearing,
her motion to enforce a settlement agreement allegedly reached as the jury
deliberated.    Defendant cross-appeals from the district court's denial of
its




      *
     The HONORABLE LEVIN H. CAMPBELL, United States Circuit Judge,
for the First Circuit, sitting by designation.

          1
        Mrs. Stewart's husband, who sued for loss of consortium
(which he did not recover), is not a party to this appeal. Thus,
references to "Stewart" in this opinion refer to Mrs. Stewart.
motion for judgment as a matter of law.      We affirm the district court's
handling of the settlement issue and its denial of the motion to enforce,
and we also affirm the denial of defendant's motion for judgment as a
matter of law.


                                     I.
     Stewart, seventy years old, entered a Wendy's restaurant in St. Louis
and immediately slipped and fell in the vestibule area.    She broke her left
thigh bone, requiring surgery, an in-hospital stay of two weeks, and after-
care, and her mobility has since been seriously impaired.


     Trial commenced on January 3, 1995.     During trial, the attorneys for
the parties discussed settlement.         On the first two days of trial,
plaintiff's attorneys, Barry Ginsburg and Burton Newman, rejected on
plaintiff's behalf offers of $35,000 and $50,000 made by defendant's
attorney, Joseph Swift.   The next day, before the jury began deliberating,
plaintiff's attorneys rejected an offer of $60,000.   Defendant's next offer
of $75,000, made as the jury commenced deliberations, was also rejected.
Thereafter, plaintiff's counsel told defense attorney Swift that the
plaintiff was interested in a "high-low" arrangement, whereby she would
receive $50,000 if the verdict were below that amount, at most $200,000
even if the verdict were higher, and the exact amount of any award between
$50,000 and $200,000.


     Defense attorney Swift called MDF's insurer, Essex Insurance Company,
with whom he discussed settlement offers.     What followed is disputed.   As
reported by Ginsburg and Newman, Swift told them that his client was
willing to enter into a high-low arrangement of $50,000/$115,000.      Swift,
they said, did not say he lacked authority to make the offer or use
qualifying language (e.g., "my client might be willing to pay"), which
occasionally had been used in previous discussions.       Ginsburg and Newman
allegedly told Swift that they would discuss the proposal with their
client, who was in




                                     2
the courthouse hall.      They spoke with her, and before they could tell Swift
that she accepted the offer, he told them that the jury had returned.                    They
followed Swift into the courtroom and stated that plaintiff accepted the
high-low offer of $50,000/$115,000.              Swift said that he had to call his
client for authority.          Plaintiff's counsel responded that Swift had made
an offer to settle the matter and that it had been accepted.


        Swift provides a different version of the exchange.                    He says that
when he called MDF's insurer to ask about the $50,000/$115,000 high-low
arrangement proposed by plaintiff that morning, his contact there said he
did not have authority to allow Swift to enter into a high-low agreement
at that time, but that Swift should continue negotiations with other
figures.      Swift     then   told   plaintiff's     counsel    that    his    client   was
interested in negotiating the possibility of a high-low agreement, with a
high of $115,000 instead of plaintiff's proposed $200,000.                     According to
Swift, Newman immediately rejected the $115,000 amount, but said he would
speak with his client.          Swift indicates he did not make a definite offer
of a high-low agreement, as he did not have authority.               Shortly afterward,
Swift    heard   that   the    jury   had   reached   a   verdict,      and    he   notified
plaintiff's counsel.      Plaintiff's counsel then told him that their client
accepted the $50,000/$115,000 offer.          Swift responded that he did not have
authority for the high-low agreement and had to call his client to discuss
it.     He called Essex Insurance Company.          His contacts there did not give
him authority to enter into a high-low agreement, but authorized him to
reiterate the $75,000 offer.          Accordingly, Swift reported to Ginsburg and
Newman that he lacked authority for an agreement of $50,000/ $115,000, but
that his client would reiterate its last offer of $75,000.                      Plaintiff's
counsel rejected the latter, claiming that plaintiff already had accepted
MDF's high-low offer.


        Before the jury announced its verdict, the district court asked
counsel if either party wanted to make a record.                Plaintiff's




                                             3
counsel stated that they believed a binding high-low settlement agreement
of $50,000/$115,000 had been reached, but that defendant's counsel was now
claiming he lacked authority to make such an offer.     Defendant's counsel
explained that he thought he had last offered $75,000, which was rejected;
he disavowed having had authority to make the high-low offer that plaintiff
claimed to have accepted.   Newman stated that this dispute "may be a matter
that would require some attention post-trial, . . . and for purposes of the
record at this point, I think I said what I want to say."       The district
court then denied the request by plaintiff's counsel to enforce settlement,
reasoning that the jury verdict could be reported (since the alleged
high/low settlement agreement turned on the amount of the jury award, in
any case) and then the parties could make a further record.     The court did
not make express findings, but it said it doubted whether the asserted
settlement agreement was enforceable:    "[A]ssuming that the facts are as
counsel for the plaintiffs have stated them, if in fact he [MDF's counsel]
is now announcing in court, as an officer of the court, that he does not
have the authority, even though he may have indicated to counsel that he
did or impliedly did, I don't know [that] I could enforce it."       The jury
then returned and announced a verdict.       This resulted in an award to
Stewart of a total of $15,832.10.


       Plaintiff promptly filed a motion to enforce settlement.           She
requested a hearing on the motion and enclosed affidavits of her counsel,
Ginsburg and Newman.   Defendant opposed the motion, submitting affidavits
of its counsel, Swift, and two employees of Essex Insurance Company, with
whom   Swift discussed settlement offers.      The affidavits essentially
confirmed each side's version as earlier presented to the court prior to
the verdict.   The insurer backed Swift's assertion that it never gave him
authority to make the offer described by Ginsburg and Newman.    The district
court denied plaintiff's motion without holding an evidentiary hearing or
making findings.




                                     4
           II. Motion to Enforce Settlement: Evidentiary Hearing
     Plaintiff contends that the district court erred in denying her
motion to enforce settlement without first holding an evidentiary hearing.
She argues that such a hearing was required as there was a substantial
factual    dispute   concerning   the   existence   and   terms   of   a   settlement
agreement, and says that discovery, testimonial development, and cross-
examination would have aided the court in resolving the facts.              Defendant
responds that the district court did not abuse its discretion in denying
the request for an evidentiary hearing; alternatively, even if it did, the
denial of a hearing did not materially affect the denial of the motion to
enforce settlement, because plaintiff could not demonstrate by clear and
convincing evidence that an authorized settlement agreement had been
reached.


     When a motion is based on facts not appearing of record, Fed.R.Civ.P.
43(e) provides that a district court "may hear the matter on affidavits
presented by the respective parties," or "may direct that the matter be
heard wholly or partly on oral testimony or deposition."          This rule invests
the district court with considerable discretion to tailor the proceedings
to the practical realities surrounding the particular motion.              This court
has said, it is true, that as a general rule, an evidentiary hearing should
be held when there is a substantial factual dispute over the existence or
terms of a settlement.    TCBY Systems, Inc. v. EGB Assocs., 2 F.3d 288, 291
(8th Cir. 1993), cert. denied, 114 S. Ct. 2104 (1994).                 But this rule
presupposes that there are essential issues of fact that can only be
properly resolved by such a hearing.      See Sheng v. Starkey Labs., Inc., 53
F.3d 192, 194-195 (8th Cir. 1995) (remanding for a hearing where the
district court enforced a settlement agreement on an erroneous ground, and
did not fully consider whether the disputed terms were material); Greater
Kansas City Laborers Pension Fund v. Paramount Indus., Inc., 829 F.2d 644,
646 (8th Cir. 1987) (remanding for an evidentiary hearing where counsel
agreed to a settlement allegedly without consent from




                                         5
his client, who was not in court to object to its enforcement).   There is
no automatic entitlement to an evidentiary hearing simply because the
motion concerns a settlement agreement.    See Vaughn v. Sexton, 975 F.2d
498, 505 (8th Cir. 1992), cert. denied, 507 U.S. 915 (1993).


     Here, even accepting plaintiff's version of what was said, there was
little likelihood that the motion to enforce the alleged settlement
agreement could be granted.   Both defendant's counsel and representatives
of the Essex Insurance Company asserted unequivocally by affidavit that the
former had not been authorized to make a firm high-low offer, but only to
continue negotiations.    We have held that "[a]lthough an attorney is
presumed to possess authority to act on behalf of the client, 'a judgment
entered upon an agreement by the attorney may be set aside on affirmative
proof that the attorney had no right to consent to its entry.'"     Surety
Ins. Co. of California v. Williams, 729 F.2d 581, 582-583 (8th Cir. 1984).
Thus even supposing, for purposes of argument, that Swift spoke in such a
way as to give plaintiff's attorneys reason to believe that he was
authorized to offer a high-low agreement of $50,000/$115,000, the absence
of authority from the insurer-client, as detailed in the affidavits of
Swift and two insurance company supervisors, was a major stumbling block
to enforcement of any resulting alleged agreement between the attorneys.


     Plaintiff argues that an evidentiary hearing is required in order to
allow her to search for any evidence that may exist to undercut the
defendant's affidavits disclaiming authority (e.g., possible insurance
company documents authorizing Swift to make a range of settlement offers,
or notes from the company's last telephone conversation with Swift about
the high-low offer) and to conduct cross-examination.    But even assuming
that a search could be effectively conducted notwithstanding the various
privileges that might be argued, we cannot say that the judge abused his
discretion in refusing to grant an evidentiary hearing for such a




                                     6
fishing expedition.      Under Missouri law, a motion to enforce settlement is
a collateral action which imposes on the party seeking specific performance
"the burden of proving, by clear, convincing and satisfactory evidence, his
claim for relief."    Randall v. Harmon, 761 S.W.2d 278 (Mo. Ct. App. 1988)
(citation omitted).      Plaintiff pointed to nothing tangible to support the
existence of evidence contradicting defendant's affidavits.           On the present
record, the court was well within its authority to conclude that plaintiff
had neither established nor indicated that she could establish by clear
evidence of the requisite strength, the existence of an enforceable
settlement agreement.


     We add that there were additional factors justifying the court's
exercise of its discretion in this matter.            The judge had already heard
firsthand versions of the conversations between the attorneys within
minutes of when they occurred.       With the actual participants before him,
he had been able to make some assessment of the strengths and credibility
of each version.     Moreover, since the attorneys reported before the jury
rendered its verdict, they could not be suspected of tailoring their
stories to the verdict.      In particular, the low jury award could not have
been a factor in Swift's disclaimer of authority to enter into the
$50,000/$115,000 high-low agreement especially when one considers that
Swift at this time reiterated the authorized $75,000 settlement offer.


     The district court could further take into account the unseemliness
of holding, in effect, a mini-trial to resolve a dispute between attorneys
arising   from   their    oral   settlement   talks    in   the   corridors   of   the
courthouse.   While on occasion such a proceeding may be required, it is not
one to be encouraged, especially when it is the product of settlement
negotiations which are expected to be candid and not chilled by fear that
informal remarks will be seized upon to create new liabilities.                    The
judicial policy favoring settlement, e.g., Justine Realty Co. v. Amer.
Nat'l Can Co., 976 F.2d 385, 391 (8th Cir. 1992), rests on




                                         7
the opportunity to conserve judicial resources, not expend them further.
E.g., Murchison v. Grand Cypress Hotel Corp., 13 F.3d 1483, 1486 (11th Cir.
1994).    Here the parties' counsel were the sole witnesses to their own
conversations; and, as the court noted, counsels' representations to it
were made as officers of the court.        This latter element was a further
reason, absent evidence to the contrary, for the court to assume that they
were all speaking in good faith -- that they had simply misunderstood or
misheard one another, as might easily be done, about the extent of Swift's
authority and his intent to make a binding offer rather than merely an
exploratory one.


        This is not a case where, after counsel jointly represented to the
district court that a settlement agreement was reached, a party later
claimed that its counsel was not authorized, and the court nevertheless
enforced the agreement without a hearing, leading the party to seek to set
aside the court's judgment under Rule 60(b).       See, e.g., Greater Kansas
City Laborers Pension Fund, 829 F.2d at 645-646 (relying on similar
situation and disposition in Surety Ins. Co. of California, 729 F.2d at
582).     Rather, here, the court was faced with counsel who never for a
fleeting moment in its presence reflected anything but disagreement.


        We affirm the district court's refusal to hold an evidentiary hearing
on plaintiff's motion to enforce the alleged settlement agreement and its
denial of that motion.


          III. Cross-Appeal: Motion for Judgment as a Matter of Law
        MDF cross-appeals from the district court's order summarily denying
its motion for judgment as a matter of law.      Defendant contends that the
plaintiff did not make a submissible negligence case, because she failed
to show that the floor was wet immediately before she fell and that MDF had
actual or constructive notice of this alleged hazard.      We review de novo
the denial of a motion for judgment as a matter of law, viewing the
evidence and reasonable




                                       8
inferences in the light most favorable to the nonmoving party, plaintiff.
E.g., Harvey v. Wal-Mart Stores, Inc., 33 F.3d 969, 970 (8th Cir. 1994).


      We think the district court properly sent the case to the jury.
Plaintiff testified that she felt water as she lay on the floor, though she
did not see water before she fell because she was not looking down as she
entered the restaurant.       Her husband testified that when he arrived shortly
after her fall, he saw an eighth-inch of water on the floor and felt that
the spot was slick.       He also stated that at the hospital he noticed
apparent grease marks on the back of his wife's raincoat which would not
previously have been there.       Although the store manager testified that she
saw that the vestibule floor area was dry before plaintiff entered, she
also testified that it was raining hard during the busy restaurant hour
before noon and that she knew if it rained, the floor would become wet
(since customers previously had tracked water into it on such days).
Indeed, she put out a "wet floor" sign.         The store manager also admitted
that the floor was mopped at 10:30 a.m. but not again before plaintiff
fell, and that no mat was by the door.            She and another MDF employee
testified that store policy was to do frequent walk-throughs to maintain
clean, safe conditions.


      Viewed in the light most favorable to the plaintiff, the above
evidence was sufficient to permit a jury to determine whether the unsafe
condition existed before plaintiff fell.          See Scheerer v. Hardee's Food
Systems, Inc., 16 F.3d 272, 274-275 (8th Cir. 1994); Spencer v. Kroger Co.,
941 F.2d 699 (8th Cir. 1991).      It was also sufficient to submit to the jury
the   question   of   MDF's   actual   or   constructive   notice   of   the   unsafe
condition.   In the analogous case of Spencer, where the plaintiff slipped
and fell on cleaning solution on a Missouri food store floor (which the
store manager claimed was dry at the time), this circuit held that
             the liability of a store owner with respect to a slip and fall
             case is predicated on the foreseeability of the risk




                                            9
     and the reasonableness of the care extended toward business
     invitees, which, in Missouri, is now a question of fact to be
     determined by the totality of the circumstances, including the
     nature of the business and the method of its operations.

Spencer, 941 F.2d at 703.   Proof of constructive notice by a showing that
the hazard existed for a certain period of time is no longer required.
Hammond v. Wal-Mart Stores, Inc., 971 F.2d 158, 159-160 (8th Cir. 1992)
(following Spencer); Moss v. Nat'l Super Mkts., Inc., 781 S.W.2d 784, 785-
786 (Mo. banc 1989) (citation omitted).


     It was for the jury to evaluate the credibility of the witnesses and
to determine from all of the evidence whether the dangerous condition was
foreseeable and the defendant's exercise of care, reasonable.              The jury
could have reasonably concluded on the evidence that a slippery wet floor
by the restaurant entrance was a foreseeable dangerous condition on a day
when it rained heavily during the busy customer hour when plaintiff was
injured.2


     The    district   court's   denial   of   plaintiff's   motion   to    enforce
settlement without holding a hearing, and its denial of defendant's motion
for judgment as a matter of law, are affirmed.
     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
        Cf. Storie v. United States, 793 F. Supp. 221 (E.D. Mo.
1992) (bench trial applying Missouri negligence law and finding
that water on post office tile floor without mat was a foreseeable
dangerous condition on a snowy busy day, and that warning sign in
outer lobby was not reasonable care to prevent injuries in inner
lobby).

                                      10